COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                   §                No. 08-14-00292-CV
IN RE: LINDA S. RESTREPO AND
CARLOS E. RESTREPO,                                §             ORIGINAL PROCEEDING

              Relators.                            §           ON PETITION FOR WRIT OF

                                                   §                   PROHIBITION

                                        JUDGMENT

       The Court has considered this cause on the Relators’ petition for writ of prohibition

against the Honorable Carlos Villa, Judge of the County Court at Law No. 5 of El Paso County,

Texas, and concludes that Relators’ petition for writ of prohibition should be dismissed for lack

of jurisdiction. We therefore dismiss the petition for writ of prohibition for lack of jurisdiction,

in accordance with the opinion of this Court.

       IT IS SO ORDERED THIS 7TH DAY OF NOVEMBER, 2014.


                                                STEVEN L. HUGHES, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.